DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after the Notice of Allowance, mailed on February 9, 2022.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the inventor’s or joint inventor’s submission, filed on April 25, 2022, has been entered.
	Claims 1, 2, 22, 24, 28, 30, 31, 42, 44, 46, 47, 50, 61, 62, 75, 86, 87 and 98 are pending in the instant invention.  According to the Amendments to the Claims, filed December 8, 2020, claims 1, 2, 22, 24, 28, 30, 31, 42, 44, 46, 47, 50, 61, 62, 75, 86, 87 and 98 were amended and claims 3-21, 23, 25-27, 29, 32-41, 43, 45, 48, 49, 51-60, 63-74, 76-85 and 88-97 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of International Application No. PCT/US2018/013023, filed January 9, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/449,530, filed January 23, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on December 8, 2020, is acknowledged: a) Group I - claims 1, 2, 22, 24, 28, 30, 31, 42, 44, 46, 47, 50, 61, 62, 75, 86, 87 and 98; and b) substituted pyrazolo[1,5-a]pyrazine of Formula IV - p. 226, Example 22.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on September 8, 2020.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed December 8, 2020.
	Thus, a second Office action and prosecution on the merits of claims 1, 2, 22, 24, 28, 30, 31, 42, 44, 46, 47, 50, 61, 62, 75, 86, 87 and 98 is contained within.

Reasons for Allowance

	Claims 1, 2, 22, 24, 28, 30, 31, 42, 44, 46, 47, 50, 61, 62, 75, 86, 87 and 98 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted heteroaryls of the Formula IV, as recited in claim 1; and substituted heteroaryls, as recited in claim 86, respectively.
	Consequently, the limitation on the core of the substituted heteroaryls of the Formula IV that is not taught or fairly suggested in the prior art is R1 on the periphery of the heteroaryl core.

	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
BICYCLIC COMPOUNDS AS ALLOSTERIC SHP2 INHIBITORS

	has been deleted and replaced with the following:
---“SUBSTITUTED PYRAZOLOPYRAZINES, IMIDAZOPYRAZINES AND [1,2,4]TRIAZOLOPYRAZINES AS ALLOSTERIC SHP2 INHIBITORS”---

	The ABSTRACT of the disclosure:
The present disclosure is directed to bicyclic compounds as inhibitors of SHP2 and their use in the treatment of disease associated with SHP2.  Also disclosed are pharmaceutical compositions comprising the same.

	has been deleted and replaced with the following:
---“	The present disclosure is directed to compounds of Formula IV:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

IV

as inhibitors of SHP2 and their use in the treatment of diseases associated with SHP2.  Also disclosed are pharmaceutical compositions comprising the same.”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula IV:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

IV

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
;

	wherein ring B is optionally substituted on any available carbon with one or two substituents independently selected from the group consisting of C1-C6 alkyl, CH2F, CHF2, CF3, (CH2)nNH2, (CH2)nOH, heterocyclyl, and heteroaryl;

	R2 is H, halogen, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, NR5R6, OH, C3-C8 cycloalkyl, C4-C8 cycloalkenyl, or heterocyclyl;

	wherein the heterocyclyl contains 1, 2, 3, 4, or 5 heteroatoms independently selected from the group consisting of nitrogen, phosphorous, oxygen, and sulfur;

	wherein the heterocyclyl is not attached via a nitrogen atom; and

	wherein the C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C4-C8 cycloalkenyl, or heterocyclyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NR5R6, NR5S(O)R6, NR5S(O)NR5R6, NR5S(O)2R6, NR5S(O)2NR5R6, OR5, =O, SR5, S(O)R5, S(O)NR5R6, S(O)2R5, S(O)2NR5R6, heterocyclyl, aryl, heteroaryl, and R5;

	Y2 is -NRa-, -NRaC(O)-, -NRaC(O)NRa-, -NRaC(O)O-, -NRaC(S)-, -NRaC(S)NRa-, or -NRaS(O)2-, wherein the bond on the left side of Y2 is bound to the ring and the bond on the right side of Y2 is bound to R3;

	R3 and Ra, together with the atom(s) to which they are attached, form a monocyclic or polycyclic 3- to 12-membered heterocyclyl or a spirocyclic 5- to 12-membered heterocyclyl;

	wherein the monocyclic or polycyclic 3- to 12-membered heterocyclyl or spirocyclic 5- to 12-membered heterocyclyl is optionally substituted with one or more substituents independently selected from the group consisting of C1-C6 alkyl, CH2F, CHF2, CF3, (CH2)nNH2, (CH2)nOH, =O, heterocyclyl, and heteroaryl;

	R4 is:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,

wherein:

	Y1 is a direct bond, -CH2-, -C(=CH2)-, -NH-, -S-, -S(O)-, -S(O)2-, or -S(O)2NH-;
	ring A is a monocyclic or polycyclic 5- to 12-membered cycloalkyl, heterocycloalkyl, aryl, or heteroaryl; and
	each R1 is independently H, D, halogen, CN, NO2, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)R5, C(O)OR5, NR5R6, NR5S(O)R6, NR5S(O)NR5R6, NR5S(O)2R6, NR5S(O)2NR5R6, OR5, SR5, S(O)R5, S(O)NR5R6, S(O)2R5, S(O)2NR5R6, C3-C8 cycloalkyl, or C4-C8 cycloalkenyl;

	wherein each C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, and C4-C8 cycloalkenyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, NR5R6, NR5S(O)R6, NR5S(O)NR5R6, NR5S(O)2R6, NR5S(O)2NR5R6, OR5, =O, SR5, S(O)R5, S(O)NR5R6, S(O)2R5, S(O)2NR5R6, heterocyclyl, aryl, heteroaryl, and R5;

	each R5 is independently H, D, halogen, CN, NO2, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, NR7R8, OR7, SR7, C3-C8 cycloalkyl, C4-C8 cycloalkenyl, or a monocyclic or polycyclic 3- to 12-membered heterocyclyl;

	each R6 is independently H, D, halogen, CN, NO2, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, NR7R8, OR7, SR7, C3-C8 cycloalkyl, C4-C8 cycloalkenyl, or a monocyclic or polycyclic 3- to 12-membered heterocyclyl;

	each R7 is independently H, D, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C4-C8 cycloalkenyl, or a monocyclic or polycyclic 3- to 12-membered heterocyclyl;

	wherein each C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C4-C8 cycloalkenyl, and 3- to 12-membered monocyclic or polycyclic heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of CN, NO2, NH2, OH, and SH;

	each R8 is independently H, D, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C4-C8 cycloalkenyl, or a monocyclic or polycyclic 3- to 12-membered heterocyclyl;

	wherein each C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, C4-C8 cycloalkenyl, and 3- to 12-membered monocyclic or polycyclic heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of CN, NO2, NH2, OH, and SH; and

	each n is independently 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10;

with the provisos that:

(1)	the heteroaryl of ring A is not furanyl or thiophenyl; and

(2)	Ra and R3, together with the atom(s) to which they are attached, do not form an optionally substituted piperazinyl.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein ring B is optionally substituted on any available carbon with one or two substituents independently selected from the group consisting of C1-C6 alkyl, CH2F, CHF2, CF3, (CH2)nNH2, and (CH2)nOH.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is C1-C6 alkyl;

	wherein the C1-C6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NR5R6, and OR5.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is CH3.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein Y2 is -NRa-, wherein the bond on the left side of Y2 is bound to the ring and the bond on the right side of Y2 is bound to R3.”---

	In claim 30, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R3 and Ra, together with the atom(s) to which they are attached, form a monocyclic or polycyclic 3- to 12-membered heterocyclyl;

	wherein the monocyclic or polycyclic 3- to 12-membered heterocyclyl is optionally substituted with one or more substituents independently selected from the group consisting of C1-C6 alkyl, CH2F, CHF2, CF3, (CH2)nNH2, and (CH2)nOH.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R3 and Ra, together with the atom(s) to which they are attached, form a spirocyclic 5- to 12-membered heterocyclyl;

	wherein the spirocyclic 5- to 12-membered heterocyclyl is optionally substituted with one or more substituents independently selected from the group consisting of C1-C6 alkyl, CH2F, CHF2, CF3, (CH2)nNH2, and (CH2)nOH.”---

	In claim 42, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 31, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein the spirocyclic 5- to 12-membered heterocyclyl is optionally substituted with one or more independently selected C1-C6 alkyl substituents.”---

	In claim 44, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 31, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein the spirocyclic 5- to 12-membered heterocyclyl is optionally substituted with one or more NH2 substituents.”---

	In claim 46, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein Y1 is a direct bond.”---

	In claim 47, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein Y1 is -S-.”---

	In claim 50, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein ring A is a monocyclic or polycyclic aryl.”---

	In claim 61, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein ring A is a monocyclic or polycyclic heteroaryl.”---

	In claim 62, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein each R1 is independently H, halogen, or NR5R6.”---

	In claim 75, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is of Formula IV-Q:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

IV-Q

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
;

	wherein ring B is optionally substituted on any available carbon with one or two substituents independently selected from the group consisting of C1-C6 alkyl, CH2F, CHF2, CF3, (CH2)nNH2, and (CH2)nOH;

	R2 is H, C1-C6 alkyl, NR5R6, or OH;

	wherein the C1-C6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NR5R6, or OR5;

	Y2 is -NRa-, wherein the bond on the left side of Y2 is bound to the ring and the bond on the right side of Y2 is bound to R3;

	R3 and Ra, together with the atom(s) to which they are attached, form a monocyclic or polycyclic 3- to 12-membered heterocyclyl or a spirocyclic 5- to 12-membered heterocyclyl;

	wherein the monocyclic or polycyclic 3- to 12-membered heterocyclyl or spirocyclic 5- to 12-membered heterocyclyl is optionally substituted with one or more substituents independently selected from the group consisting of C1-C6 alkyl, CH2F, CHF2, CF3, (CH2)nNH2, and (CH2)nOH;

	R4 is:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,

wherein:

	Y1 is a direct bond or -S-;
	ring A is a monocyclic or polycyclic aryl or heteroaryl; and
	each R1 is independently H, halogen, CN, C1-C6 alkyl, NR5R6, or OR5;

	each R5 is independently H or C1-C6 alkyl; and

	each R6 is independently H or C1-C6 alkyl.”---

	In claim 86, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 87, the entire text:
	has been deleted and replaced with the following:
---“	A compound, or a stereoisomer thereof, wherein the compound, or a stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 2, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 3,


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 4, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 5,


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 6, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 7,


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 8, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 9,


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 10, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 11,


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 12, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 13,


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 21, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 22,


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 23, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 24,


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 25, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 26,


    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 27, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
 28,


    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 29, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
 30,


    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
 31, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
 32,



    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
 35, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
 36,


    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
 37, 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
 38,


    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
 42, 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
 44,


    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
 45, 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
 47,


    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
 49, and 
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
 52,

or a pharmaceutically acceptable salt or tautomer thereof.”---

	In claim 98, the entire text:
	has been deleted and replaced with the following:

---“	The compound of claim 87, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 2, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 3,


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 6, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 22,


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 25, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
 28,


    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 29, and 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
 30,

or a pharmaceutically acceptable salt or tautomer thereof.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Connie C. Tong (Reg. No. 52,292) on January 28, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624